Opinion by
Tkexler, J.,
The plaintiff brought this suit of replevin as administrator to recover a horse which formed part of the estate of his decedent and which the defendant had in his control. When plaintiff demanded the horse of defendant he replied that he would not give it to him. He assigned no reason for the refusal. The defendant at that time had not the animal in his possession but the evidence showed that he had control of it. He claimed that he was entitled to charges for the keep of the horse but this claim was not sustained by competent proof. The defendant used the horse when and as often as he wished and he was not entitled to full compensation for the keep of the horse without deducting the value of the use he made of it. It appears that he turned the horse over to a man named Beary who kept it and also used it. Although the point was not raised at the trial, it is now claimed that Beary had an agister’s lien. This matter seems to have been an afterthought. Reference to Beary’s testimony shows that he had borrowed the horse upon an agreement to take care of him until other arrangements could be made. He used the horse for various purposes and quite frequently. There was no evidence of a definite contract to pay for his keep and the *553frequeht use lie and bis family bad of tbe borse deprived tbe evidence given as to tbe price of boarding a borse without tbe privilege of using it of all value it might have bad.
We find that tbe court committed no error on tbe trial of tbe case.
Assignments of error are overruled and tbe judgment is affirmed.